DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/10/2022 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8, 10, 12, 14, 16, and 18-22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 2, the phrase “(Y+rare earth element)/Al is 0.0045 mass% or more to 0.04 mass% or less renders the claim indefinite.  In particular, it is unclear as to how a ratio of the mass% or Y and REM to the mass% of Al can yield a ratio with units also in mass%.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting this phrase to mean that (Y+rare earth element)/Al is 0.0045 or more to 0.04 or less.

In addition to the rejections set forth above, Claims 4, 6, 8, 10, 12, 14, 16, and 18-22  depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JPH 09-243284 (Kaoru).
In regards to Claims 1-2, Kaoru teaches that projections formed on the internal surface of a reaction pipe for manufacturing ethylene are formed of an alloy containing C: 0.1-0.6%, Si: 4.0% or less, Mn: 5.0% or less, Ni: 30.0-50.0%, Cr: 20.0-50.0%, Al: 4.0% or less, one to two kinds or more of elements selected from the group of W, Ca, Hf, Y if desired and/or one to two kinds or more of elements selected from the group B of Nb, Mo, Ti, Zr, rare earth elements, and a balance substantially of Fe (Abstract).  In particular, Kaoru teaches the compositional ranges of the constituents in the alloy (¶¶7-23), with preferred ranges, which fall within or overlap with the claimed compositional ranges of Claims 1-2, as set forth in Table 1 below.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
The compositional ranges of the instant application (Claims 1-2) and Kaoru (¶¶7-23) are delineated in Table 1 below:

Table 1
Alloy Constituent
Instant Application (Claims 1-2), mass %
JPH 09-243284 (Kaoru), (¶¶7-23), mass %
C
0.2 to 0.6
0.1 to 0.6 (pref. 0.4 to 0.5)
Si
>0 to 1.0
4.0 or less
Mn
>0 to 0.6
5.0 or less
Cr
25 to 35
20.0 to 50.0 (pref. 20.0 to 40.0)
Ni
35 to 50
30.0 to 50.0
Nb
0.5 to 2.0
4.0 or less (pref. 0.5 to 2.0)
Al
3.0 to 6.0
4.0 or less
Y
0.005 to 0.05
1.0 or less
Fe
Balance
Balance
REM
0.01 to 0.20
0.5 or less
W
>0 to 2.0
10.0 or less (pref. 0.5 to 6.0)
Mo
>0 to 1.0
5.0 or less (pref. 0.3 to 1.5)
Ti and/or
Zr
>0 to 0.5
1.0 or less (pref. 0.05 to 0.2)

>0 to 0.5
1.0 or less (pref. 0.05 to 0.2)
Hf
>0 to 0.5
1.0 or less


Furthermore, given that Kaoru teaches overlapping Al, Y, and REM compositional ranges as that of the instant application, one of ordinary skill in the art would recognize that the corresponding Y/Al and (Y+REM)/Al ratios also overlap with that of the instant application of Y/Al being 0.002 or more to 0.015 or less (instant Claim 1) and (Y+REM)/Al being 0.0045 or more to 0.04 or less (instant Claim 2).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

In regards to Claims 5-6, Kaoru teaches a reaction tube (¶1) that has high heat exchange performance due to protrusions formed on the inner surface of the tube wall (¶1).  Kaoru teaches that the protrusion and underlying layer can be efficiently formed as a bead overlaying layer by, for example, plasma powder welding (¶6).  Kaoru further teaches that for the material type of the metal pipe on which protrusions are formed, various alloys having required heat resistance characteristics are applied; the heat-resistant alloy, which is a projection and its underlying layer forming alloy, is used as a tube material (¶25) – corresponding to a reaction tube provided with an inner surface projection that has a projection that is overlay welded on an inner surface of a tube main body, where the projection is made of the alloy for overlay welding according to instant Claims 1-2 (instant Claims 5-6).  Since Kaoru teaches that the heat-resistant alloy may also be used as a tube material (¶25), the compositional range of the tube main body would be made of a heat resistant alloy would overlap with the claimed range of an Al content of 2.0 mass % or more and a Nb content of more than 0 mass% to 1.0 mass% or less (instant Claims 5-6).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

Claims 5-6, 9-10, 13-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JPH 09-243284 (Kaoru) in view of United States Patent Application Publication No. US 2011/0318593 (Takahashi).
In regards to Claims 5-6, Kaoru teaches a reaction tube (¶1) that has high heat exchange performance due to protrusions formed on the inner surface of the tube wall (¶1).  Kaoru teaches that the protrusion and underlying layer can be efficiently formed as a bead overlaying layer by, for example, plasma powder welding (¶6).  Kaoru further teaches that for the material type of the metal pipe on which protrusions are formed, various alloys having required heat resistance characteristics are applied (¶25) – corresponding to a reaction tube provided with an inner surface projection that has a projection that is overlay welded on an inner surface of a main tube body, the tube main body being made of a heat-resistant alloy, where the projection is made of the alloy for overlay welding according to Claim 1; however, Kaoru does not explicitly teach that the main body contains Al in an amount of 2.0 mass% or more and Nb in an amount of more than 0 mass % to 1.0 mass% or less.
In the same field of metallic heat-resistant alloys for reactor tubes, Takahashi teaches a heat-resistant alloy having excellent strength at high temperatures that is favorable used for heat-resistant-castings such as reactor tubes for producing ethylene, which are exposed to high temperature atmosphere for a prolonged period of time (¶2).  In particular, Takahashi teaches a heat-resistant alloy comprising of, in mass percent, 0.05 to 0.7% of C, over 0% to up to 2.5% of Si, over 0% to up to 3.0% of Mn, 15 to 50% of Cr, 18 to 70% of Ni, 2 to 4% of Al, 0.005 to 0.4% of rare-earth elements, and 0.5 to 10% of W and/or 0.1 to 5% of Mo, the balance being Fe and inevitable impurities (Abstract) and 0.1 to 1.8% of Nb (¶15) – which overlaps with the claimed range of Al in an amount of 2.0 mass % or more and Nb in an amount of more than 0 mass% to 1.0 mass% or less.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Takahashi further teaches an embodiment, Sample No. 37, where aluminum is 3.6 mass % and niobium is 0.2 mass % of the alloy composition (Table 1).  Takahashi teaches that aluminum is an element effective for improvements in carburization resistance and anti-coking properties; preferably, the aluminum content is 2.5 to 3.8 mass % (¶36).  Takahashi further teaches that Nb is an element which readily forms carbides and functions to give improved creep rupture strength (¶45).  Takahashi discloses that the product of the invention has high strength in high temperatures (¶18).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the heat-resistant alloy as taught by Takahashi, comprising 2 to 4 mass % of Al and 0.1 to 1.8% of Nb, for example Sample No. 37, within the reaction tube main body of Kaoru.  One skilled in the art would have been motivated by the desire and expectation of ensuring high strength at high temperatures and using a material favorable for heat-resistant-casings such as reactor tubes for producing ethylene, as taught by Takahashi, within the reaction tube of Kaoru, in order to improve the mechanical properties and performance during high-temperature use of the reaction tube.

In regards to Claims 9-10, Takahashi teaches that the Nb content within the heat-resistant alloy is 0.1 to 1.8 mass % (¶25), and that Sample No. 37 contains a Nb content of 0.2 mass % (Table 1).  In contrast, Kaoru teaches that the Nb content of the alloy of the projections is 4.0 mass % or less (¶14) – corresponding to the reaction tube provided with an inner surface projection wherein the projection contains Nb in a concentration that is higher than that of the tube main body.

In regards to Claims 13-14, Takahashi teaches that the Al content within the heat-resistant alloy is 2 to 4 mass % (Abstract), wherein Sample No. 37 contains an Al content of 3.6 mass % (Table 1).  Kaoru teaches that the Al content of the alloy of the projections is 5.0 mass % or less (Abstract) – corresponding to the reaction tube provided with an inner surface projection wherein the projection contains Al in a concentration that is higher than that of the tube main body.

In regards to Claims 17-22, Takahashi teaches that a barrier layer is formed at a surface of the cast body to be brought into contact with the high temperature atmosphere, where the barrier layer comprises Al2O3, which effectively prevents oxygen, carbon, nitrogen, etc. from penetrating inside the cast body during use in the high temperature atmosphere (¶19) – corresponding to the inner surface of the tube main body having an alumina barrier layer containing an Al oxide (instant Claims 20-22).  Takahashi further teaches that Al is essential for producing an alumina layer over the surface of the cast body; thus, at least 2% of Al should be present (¶36).  Although Takahashi nor Kaoru explicitly teach that the surface of the projection of the reaction tube has an alumina barrier layer containing an Al oxide, Examiner notes that this feature would be inherent of the reaction tube with an inner surface projection taught by Kaoru in view of Takahashi, which is structurally and compositionally equivalent to that of the instant application.  
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Kaoru in view of Takahashi set forth a product that appears to have the same structure, including the composition of the inner surface projection, composition of the main tube body, and concentration differences in terms of Al and Nb between the projection and the tube main body, as well as the structural configuration of the reaction tube, as set forth in the instant application.  Takahashi teaches that an aluminum content of at least 2 mass % is essential for ensuring the formation of alumina over the surface of the body (¶36), and that the alumina layer can be formed by machining and heat treating the body (¶17).  Additionally, the instant application discloses that in order that the overlay welded projections exhibit the ability of stably forming and regenerating the alumina barrier layer, the alloy for overlay welding contains Al in an amount of 3.0 mass % or more (¶37); it also discloses that it is possible to form an alumina barrier layer containing an Al oxide on the inner surface of the tube main body through heat treatment (¶25).  Thus, the reaction tube provided with an inner surface projection taught by Kaoru in view of Takahashi would inherently have an alumina barrier layer containing an Al oxide on both the inner surface of the tube main body as well as the surface of the projection, particularly having undergone an equivalent heat treatment, as taught by Takahashi (¶17).  Therefore, since the reaction tube with an inner surface projection taught by Kaoru in view of Takahashi is structurally and compositionally equivalent to that of the instant application, an alumina barrier layer containing an Al oxide would inherently form on the inner surface of the tube main body and the surface of the projection as set forth in instant Claims 17-19.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2010/0143206 (Hashimoto) teaches a thermal cracking tube which is adapted to suppress pressure losses to the greatest possible extent while maintaining a heat transfer promoting effect on the fluid inside the tube (Abstract).  Furthermore, Hashimoto teaches that the tube passes a fluid therethrough from one end thereof toward the other end and has a plurality of rows of projections extending circumferentially along an inner surface of the tube orthogonal to or as inclined with respect to the axis of tube, each of the projection rows including a plurality of projections provided on the tube inner surface (Abstract).

Allowable Subject Matter
Claims 3-4, 7-8, 11-12, and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI
Examiner
Art Unit 1784

/Daniel J. Schleis/Primary Examiner, Art Unit 1784